TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00358-CV


                                    Lynn Sheen, Appellant

                                                v.

                                   Nicholas Sheen, Appellee


              FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-16-002867, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               The panel denied Appellant’s motion for rehearing in this case on

September 18, 2019, and the Court denied her motion for en banc reconsideration on

November 5, 2019. However, on December 2, 2019, Appellant informed this Court that she filed

a bankruptcy petition on November 4, 2019. The filing of a bankruptcy petition operates as a

stay of any judicial proceeding against the debtor. See 11 U.S.C. § 362(a). “[A]ction taken in

violation of the automatic stay is void,” York v. State, 373 S.W.3d 32, 38 (Tex. 2012) (quoting

Continental Casing Corp. v. Samedan Oil Corp., 751 S.W.2d 499, 501 (Tex. 1988)), regardless

of whether “the court in which the stayed action is filed learns of the bankruptcy prior to taking

action against the debtor,” Adeleye v. Driscal, 488 S.W.3d 498, 499 (Tex. App.—Houston [14th

Dist.] 2016, no pet.). This Court’s November 5, 2019 ruling on Appellant’s motion for en banc
reconsideration is therefore void. Now that the bankruptcy court has lifted the stay, we deny her

motion for en banc reconsideration.

              It is so ordered on March 10, 2020.



Before Chief Justice Rose and Justices Goodwin, Baker, Kelly, and Smith
 Justice Triana not participating




                                               2